Citation Nr: 1607754	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to accrued benefits.  

2.  Entitlement to nonservice connected death pension.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and her daughters


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service during World War II, with the United States Marines from September 1943 until February 1946.  In 1998, more than 50 years after his honorable discharge, he was awarded a Purple Heart for wounds received on September 15, 1944.  Regrettably, in October 1998, the Veteran passed away; the appellant is his surviving spouse.  See 38 U.S.C.A. § 5121A (West 2014).
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for the cause of the Veteran's death, and nonservice-connected pension.  The appellant appealed the denials in this decision, and the matters are now before the Board.  


FINDING OF FACT

1.  The Veteran did not have a claim pending at the time of his death and there were no unpaid and due benefits.  

2.  At her hearing before the undersigned on October 21, 2015, the appellant withdrew her appeals on the issues of entitlement to service connection for the cause of the Veteran's death, and nonservice-connected pension.  There are no questions of fact or law remaining before the Board in this these matters.


CONCLUSION OF LAW

1.  The criteria for an award of accrued benefits have not been met.  38 U.S.C.A. §§ 5103 , 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.1000 (2015).

2.  The criteria for the withdrawal of a substantive appeals have been met regarding the issues of service connection for the cause of the Veteran's death, and nonservice-connected pension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. § 20.204 (2015).  During her October 2015 hearing before the undersigned, the appellant indicated that she was withdrawing her appeals regarding service connection for the cause of the Veteran's death, and nonservice-connected pension.

As the appellant has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration on these particular matters.  Accordingly, the Board does not have jurisdiction to review the issues, and the identified appeals are dismissed.
Analysis

The appellant, as well as Veteran's daughters, testified before the undersigned Veterans Law Judge at a hearing held in October 2015.  A transcript of the hearing has been associated with the claims file.  Over the course of her hearing, the appellant and her daughters, with their representative, the discussed at length their belief that VA may have improperly failed to pay the Veteran certain benefits during his lifetime.  

Following his separation from active duty, the Veteran was awarded service connection for malaria in an April 1946 decision, and granted a noncompensable rating (0 percent), effective the day after his discharge in February 1946.  The noncompensable rating was based on a lack of evidence of any then-current disease process.

In January 1947, VA received a letter from the Veteran's place of work, indicating that he had been taking time off due to active malaria symptoms; in March 1947 a 10 percent rating was granted, effective January 9, 1947, and a disability award of $13.80 was established.  In January 1948, the RO reduced the Veteran's rating to a noncompensable rating for malaria, due to evidence that he had had no malaria in the prior year.  The noncompensable rating was made effective March 15, 1948 and he did not timely appeal that decision.

In testimony before the undersigned, the appellant's representative clarified for her, that "the issue is the Veteran was awarded compensation . . . his first compensation was January 9th, 1947, and [he] only received two checks of $13.80 in 1946 . . . and then the checks stopped."  In essence, the appellant was attempting to raise a claim for "accrued benefits," - i.e., recovery of monetary benefits to which the Veteran was entitled at the time of his death.  It should be noted, that in a February 2008 email communication with Senator John Rockefeller, the appellant's daughter, indicated that "when [the Veteran] was first sent home he received a small amount of money each month about $14.00.  That lasted about 1 year."  The forgoing reflects that there may be some confusion regarding the duration over which VA benefits were received five decades ago, and it is notable that the email statement is consistent with VA records showing that a 10 percent rating for malaria was effective from January 1947 until March 1948 - a little more than one year.

Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  Crucially, one of the central criteria which must be met in order for a claimant to prevail on an accrued benefits claim, is evidence in the record showing that the Veteran had a claim pending at the time of death or otherwise be entitled to the benefits under an existing rating or decision.  38 U.S.C.A. §§ 5121, 5101(a) (West 2014); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The record does not show, nor has the appellant otherwise argued, that the Veteran had a claim for benefits pending prior to, or at the time of his death in 1998.  To the extent that she is suggesting that he was otherwise due benefits which had gone unpaid, there is no affirmative evidence to reflect as much.  

Alternative, it was proposed during the hearing that perhaps the appellant was suggesting that there had been clear and unmistakable error (CUE) in the January 1948 RO decision to reduce the rating for malaria to a noncompensable rating, effective March 1948.  The appellant should be aware that, as a legal matter, she does not have standing to pursue the issue of clear and unmistakable error in a 1948 RO decision, to include for accrued benefits purposes.  Specifically, only the Veteran, as the claimant involved, may request a revision of a prior decision affecting him on the basis of CUE; survivors are limited to seeking benefits under the accrued benefits provision.  See Haines v. West, 154 F. 3d 1298 at 1301-02 (Fed. Cir. 1998).

The Board is sympathetic to the appellant's claim and circumstances and appreciative of the late Veteran's honorable service during a time of war.  Nonetheless, the Board emphasizes it is bound by the laws enacted by Congress, applicable VA-promulgated regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer. See 38 U.S.C.A. § 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for and authorized by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to accrued benefits is denied.  

The appeal for service connection for the cause of the Veteran's death is dismissed.

The appeal for nonservice-connected pension is dismissed.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


